DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 10 November 2022. Claims 1 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 November 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which assist feature “the assist feature” recited on lines 8 - 9, along with subsequent recitations of "the assist feature", are referencing since line 5 of claim 16, which recites in part, “determine a characteristic of assist features” (emphasis added), makes it clear that there are a plurality of assist features. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat each recitation of “the assist feature” in claim 16 as --the assist features--.
The rejections to claims 17 - 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 10 November 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 9, 11 - 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lutich U.S. Publication No. 2018/0285510 A1 in view of Jeong U.S. Publication No. 2018/0095359 A1.

-	With regards to claim 1, Lutich discloses a method (Lutich, Abstract, Figs. 6 & 7, Pg. 1 ¶ 0001 and 0005) comprising: obtaining a portion of a design layout or a characteristic of the portion; (Lutich, Figs. 1, 3 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0021 - 0022, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0041, Pg. 6 ¶ 0044 - Pg. 7 ¶ 0047) and obtaining, by a hardware computer system, (Lutich, Figs. 1 & 5, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0018, Pg. 3 ¶ 0024 - 0025, Pg. 5 ¶ 0035 - 0037, Pg. 6 ¶ 0042, Pg. 8 ¶ 0055 - 0056 and 0058 - 0059) a characteristic of an assist feature for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Lutich, Abstract, Figs. 1, 3, 5 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) wherein the machine learning model outputs a geometrical attribute of the assist feature or an image. (Lutich, Abstract, Figs. 1 - 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) Lutich fails to disclose expressly wherein the machine learning model outputs a parameterization of a function representing the assist feature or an image of the assist feature. Pertaining to analogous art, Jeong discloses a method (Jeong, Abstract, Figs. 4 - 11, Pg. 1 ¶ 0005 - 0008, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - 0051, Pg. 7 ¶ 0075 - 0081) comprising: obtaining a portion of a design layout or a characteristic of the portion; (Jeong, Figs. 5 - 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0049 - 0051, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0075) and obtaining, by a hardware computer system, (Jeong, Fig. 13, Pg. 7 ¶ 0076 - 0079, Pg. 8 ¶ 0082 - 0083) a characteristic of an assist feature for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Jeong, Figs. 4 - 9, 11 & 13, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0068 - Pg. 7 ¶ 0075, Pg. 7 ¶ 0078) wherein the machine learning model outputs a parameterization of a function representing the assist feature or an image of the assist feature. (Jeong, Figs. 5 - 8, 11 & 13, Pg. 2 ¶ 0031, Pg. 3 ¶ 0035 - 0039, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 7 ¶ 0073 - 0078 [“a sample mask 500 including a third mask polygon 520 having a shape corresponding to a contact pattern may be optimized into a trainer mask 550 including a fourth mask polygon 570 further including an assist feature or an assist pattern by the assist feature method”, “pixel-based learning using the trainer mask may be performed using an arbitrary machine learning. For example, the pixel-based learning may be performed using a linear learning, a non-linear learning or a neural network learning”, “when the feature vector of each pixel of the target mask 700 is inputted to the mask optimization estimation model 600 of FIG. 7, the mask optimization estimation model 600 may output a degree of overlap of a sixth mask polygon 770 of the optimized target mask 750 with respect to each of the pixels. A presence or absence of the sixth mask polygon 770 at each of the pixels may be determined based on the degree of overlap outputted from the mask optimization estimation model 600. The optimized target mask 750 including the sixth mask polygon 770 may be generated when the pixels at which the presence or absence of the sixth mask polygon 770 is determined are combined. The target mask 700 may not be optimized by the resolution enhancement technique but may be optimized using the mask optimization estimation model 600 generated through the pixel-based learning, and thus the target mask 700 may be quickly and efficiently optimized compared to the resolution enhancement technique described above” and “processor 1205 may load a target mask data 1290. The model application module 1280 may generate an optimized target mask data 1295 by performing the mask optimization on the target mask data 1290 using the mask optimization estimation model 1275 and the mask threshold value.”]) Lutich and Jeong are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lutich with the teachings of Jeong. This modification would have been prompted in order to enhance the base device of Lutich with the well-known and applicable technique Jeong applied to a comparable device. Outputting, by the machine learning model, an image of the assist feature, as taught by Jeong, would enhance the base device of Lutich by allowing for it to generate and output optimized integrated circuit (IC) layouts that further include assist features for input IC layouts automatically thereby streamlining and expediting the process of fabricating IC layouts on semiconductor wafers. Furthermore, this modification would have been prompted by the teachings and suggestions of Lutich that their artificial neural network may automatically select and insert assist features and that an output of their artificial neural network can include images, see at least page 2 paragraph 0017, page 3 paragraph 0025, page 4 paragraph 0031 and page 6 paragraphs 0041 and 0044 of Lutich. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the machine learning model would output an image of the assist feature for the portion of the design layout so as to automate the process of generating optimized design layouts that include additionally inserted assist features and thereby streamline the process of fabricating the design layouts on semiconductor wafers. Therefore, it would have been obvious to combine Lutich with Jeong to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Lutich in view of Jeong disclose the method of claim 1, comprising obtaining the characteristic of the portion (Lutich, Fig. 6, Pg. 2 ¶ 0019 - 0020, Pg. 3 ¶ 0025, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - Pg. 7 ¶ 0047) and obtaining the characteristic of the assist feature based on the characteristic of the portion, (Lutich, Fig. 6, Pg. 3 ¶ 0024 - 0025, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0050) wherein the characteristic of the portion comprises a geometrical characteristic of a pattern in the portion, a statistical characteristic of a pattern in the portion, a parameterization of a pattern in the portion, or an image derived from the portion. (Lutich, Figs. 1, 3 & 6, Pg. 2 ¶ 0019 - 0020, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038, Pg. 6 ¶ 0045 - Pg. 7 ¶ 0047) 

-	With regards to claim 4, Lutich in view of Jeong disclose the method of claim 2, wherein the characteristic of the portion comprises the image derived from the portion and wherein the image is a pixelated image, a binary image or a continuous tone image. (Lutich, Figs. 1, 3 & 4, Pg. 2 ¶ 0017 and 0019 - 0022, Pg. 4 ¶ 0031 - 0033, Pg. 5 ¶ 0038 [The Examiner asserts that the images of Lutich are pixelated images and that images are either binary or continuous tone images.]) 

-	With regards to claim 6, Lutich in view of Jeong disclose the method of claim 1, wherein the characteristic of the assist feature comprises a geometrical characteristic of the assist feature, a statistical characteristic of the assist feature, or a parameterization of the assist feature. (Lutich, Abstract, Figs. 1 - 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050)

-	With regards to claim 7, Lutich in view of Jeong disclose the method of claim 1, further comprising patterning a substrate using the portion of the design layout and the assist feature, in a lithographic process. (Lutich, Figs. 1, 5 & 6, Pg. 1 ¶ 0002, Pg. 2 ¶ 0019 - Pg. 3 ¶ 0026, Pg. 6 ¶ 0041 and 0044 - 0045, Pg. 7 ¶ 0050) 

-	With regards to claim 9, Lutich in view of Jeong disclose the method of claim 1, further comprising computing a confidence metric that indicates trustworthiness of the characteristic of the assist feature. (Lutich, Fig. 3, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0032, Pg. 5 ¶ 0038, Pg. 7 ¶ 0047 - 0048 [The Examiner assets that, at least, the use of a multilayer perceptron (MLP) neural network by Lutich discloses the limitation of claim 9 at least because the instant specification discloses that MLP models “are naturally probabilistic. A probabilistic model outputs a probability distribution over a set of classes, rather than only outputting the most likely class that the input should be long to”, see at least page 6 paragraph 0076 of the instant application’s corresponding patent application publication.]) 

-	With regards to claim 11, Lutich in view of Jeong disclose the method of claim 9, wherein the machine learning model is probabilistic and wherein the confidence metric comprises a probability distribution over a set of classes. (Lutich, Fig. 3, Pg. 3 ¶ 0026 - 0028, Pg. 4 ¶ 0031 [The Examiner assets that, at least, the use of the multilayer perceptron (MLP) neural network by Lutich discloses the limitation of claim 11 at least because the instant specification discloses that MLP models “are naturally probabilistic. A probabilistic model outputs a probability distribution over a set of classes, rather than only outputting the most likely class that the input should be long to”, see at least page 6 paragraph 0076 of the instant application’s corresponding patent application publication.]) 

-	With regards to claim 12, Lutich in view of Jeong disclose the method of claim 9, wherein the confidence metric represents a similarity between the portion of the design layout and training data used to train the machine learning model. (Lutich, Pg. 4 ¶ 0029 - 0033) 

-	With regards to claim 13, Lutich in view of Jeong disclose the method of claim 9, further comprising, responsive to the confidence metric failing to satisfy a condition, retraining the machine learning model using training data comprising the characteristic of the portion. (Lutich, Fig. 7, Pg. 2 ¶ 0017, Pg. 3 ¶ 0025, Pg. 4 ¶ 0030 - 0033, Pg. 6 ¶ 0040, Pg. 7 ¶ 0049 - Pg. 8 ¶ 0054 [“To increase the effectiveness of ANN 174, outputs 196 can be compared with predetermined or target (e.g., ideal) values to calculate errors in a process known as ‘error backpropagation.’ Where the error between various outputs 196 and a predetermined value exceeds a particular threshold, ANN can include process for self-correction.”]) 

-	With regards to claim 15, Lutich in view of Jeong disclose the method of claim 9, wherein the confidence metric is computed based on an output of the machine learning model. (Lutich, Fig. 3, Pg. 3 ¶ 0026 - Pg. 4 ¶ 0031, Pg. 5 ¶ 0038, Pg. 7 ¶ 0047 - 0048) 

-	With regards to claim 16, Lutich discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system (Lutich, Figs. 1 & 5, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0018, Pg. 5 ¶ 0035 - 0037, Pg. 8 ¶ 0055 - 0056 and 0058 - 0059, Pg. 9 ¶ 0061) to at least: obtain a portion of a design layout or a characteristic of the portion; (Lutich, Figs. 1, 3 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0021 - 0022, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0041, Pg. 6 ¶ 0044 - Pg. 7 ¶ 0047) and determine a characteristic of assist features for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Lutich, Abstract, Figs. 1, 3, 5 & 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) wherein the machine learning model outputs a geometrical attribute of the assist feature or an image. (Lutich, Abstract, Figs. 1 - 6, Pg. 1 ¶ 0005, Pg. 2 ¶ 0017, Pg. 3 ¶ 0024 - 0026, Pg. 4 ¶ 0029 - 0031, Pg. 5 ¶ 0038 - Pg. 6 ¶ 0039, Pg. 6 ¶ 0044 - 0045, Pg. 7 ¶ 0047 - 0048 and 0050) Lutich fails to disclose expressly wherein the machine learning model outputs a parameterization of a function representing the assist feature or an image of the assist feature. Pertaining to analogous art, Jeong discloses a computer system (Jeong, Fig. 13, Pg. 7 ¶ 0076 - 0079, Pg. 8 ¶ 0082 - 0083) to at least: obtain a portion of a design layout or a characteristic of the portion; (Jeong, Figs. 5 - 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0049 - 0051, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0075) and determine a characteristic of assist features for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Jeong, Figs. 4 - 9, 11 & 13, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0068 - Pg. 7 ¶ 0075, Pg. 7 ¶ 0078) wherein the machine learning model outputs a parameterization of a function representing the assist feature or an image of the assist feature. (Jeong, Figs. 5 - 8, 11 & 13, Pg. 2 ¶ 0031, Pg. 3 ¶ 0035 - 0039, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 7 ¶ 0073 - 0078 [“a sample mask 500 including a third mask polygon 520 having a shape corresponding to a contact pattern may be optimized into a trainer mask 550 including a fourth mask polygon 570 further including an assist feature or an assist pattern by the assist feature method”, “pixel-based learning using the trainer mask may be performed using an arbitrary machine learning. For example, the pixel-based learning may be performed using a linear learning, a non-linear learning or a neural network learning”, “when the feature vector of each pixel of the target mask 700 is inputted to the mask optimization estimation model 600 of FIG. 7, the mask optimization estimation model 600 may output a degree of overlap of a sixth mask polygon 770 of the optimized target mask 750 with respect to each of the pixels. A presence or absence of the sixth mask polygon 770 at each of the pixels may be determined based on the degree of overlap outputted from the mask optimization estimation model 600. The optimized target mask 750 including the sixth mask polygon 770 may be generated when the pixels at which the presence or absence of the sixth mask polygon 770 is determined are combined. The target mask 700 may not be optimized by the resolution enhancement technique but may be optimized using the mask optimization estimation model 600 generated through the pixel-based learning, and thus the target mask 700 may be quickly and efficiently optimized compared to the resolution enhancement technique described above” and “processor 1205 may load a target mask data 1290. The model application module 1280 may generate an optimized target mask data 1295 by performing the mask optimization on the target mask data 1290 using the mask optimization estimation model 1275 and the mask threshold value.”]) Lutich and Jeong are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lutich with the teachings of Jeong. This modification would have been prompted in order to enhance the base device of Lutich with the well-known and applicable technique Jeong applied to a comparable device. Outputting, by the machine learning model, an image of the assist feature, as taught by Jeong, would enhance the base device of Lutich by allowing for it to generate and output optimized integrated circuit (IC) layouts that further include assist features for input IC layouts automatically thereby streamlining and expediting the process of fabricating IC layouts on semiconductor wafers. Furthermore, this modification would have been prompted by the teachings and suggestions of Lutich that their artificial neural network may automatically select and insert assist features and that an output of their artificial neural network can include images, see at least page 2 paragraph 0017, page 3 paragraph 0025, page 4 paragraph 0031 and page 6 paragraphs 0041 and 0044 of Lutich. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the machine learning model would output an image of the assist feature for the portion of the design layout so as to automate the process of generating optimized design layouts that include additionally inserted assist features and thereby streamline the process of fabricating the design layouts on semiconductor wafers. Therefore, it would have been obvious to combine Lutich with Jeong to obtain the invention as specified in claim 16. 

Claims 1, 2, 4 - 6, 8 - 12, 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, in view of Jeong U.S. Publication No. 2018/0095359 A1.

-	With regards to claim 1, Xu et al. disclose a method (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 165 § 6 Paragraph 1, Pg. 168 § 7 Paragraph 1) comprising: obtaining a portion of a design layout or a characteristic of the portion; (Xu et al., Pg. 161 Fig. 1, Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3) and obtaining, by a hardware computer system, (Xu et al., Pg. 165 § 6) a characteristic of an assist feature for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) wherein the machine learning model outputs a geometrical attribute of the assist feature or an image. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) Xu et al. fail to disclose expressly wherein the machine learning model outputs a parameterization of a function representing the assist feature or an image of the assist feature. Pertaining to analogous art, Jeong discloses a method (Jeong, Abstract, Figs. 4 - 11, Pg. 1 ¶ 0005 - 0008, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - 0051, Pg. 7 ¶ 0075 - 0081) comprising: obtaining a portion of a design layout or a characteristic of the portion; (Jeong, Figs. 5 - 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0049 - 0051, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0075) and obtaining, by a hardware computer system, (Jeong, Fig. 13, Pg. 7 ¶ 0076 - 0079, Pg. 8 ¶ 0082 - 0083) a characteristic of an assist feature for the portion, using a machine learning model, based on the portion or the characteristic of the portion, (Jeong, Figs. 4 - 9, 11 & 13, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0068 - Pg. 7 ¶ 0075, Pg. 7 ¶ 0078) wherein the machine learning model outputs a parameterization of a function representing the assist feature or an image of the assist feature. (Jeong, Figs. 5 - 8, 11 & 13, Pg. 2 ¶ 0031, Pg. 3 ¶ 0035 - 0039, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 7 ¶ 0073 - 0078 [“a sample mask 500 including a third mask polygon 520 having a shape corresponding to a contact pattern may be optimized into a trainer mask 550 including a fourth mask polygon 570 further including an assist feature or an assist pattern by the assist feature method”, “pixel-based learning using the trainer mask may be performed using an arbitrary machine learning. For example, the pixel-based learning may be performed using a linear learning, a non-linear learning or a neural network learning”, “when the feature vector of each pixel of the target mask 700 is inputted to the mask optimization estimation model 600 of FIG. 7, the mask optimization estimation model 600 may output a degree of overlap of a sixth mask polygon 770 of the optimized target mask 750 with respect to each of the pixels. A presence or absence of the sixth mask polygon 770 at each of the pixels may be determined based on the degree of overlap outputted from the mask optimization estimation model 600. The optimized target mask 750 including the sixth mask polygon 770 may be generated when the pixels at which the presence or absence of the sixth mask polygon 770 is determined are combined. The target mask 700 may not be optimized by the resolution enhancement technique but may be optimized using the mask optimization estimation model 600 generated through the pixel-based learning, and thus the target mask 700 may be quickly and efficiently optimized compared to the resolution enhancement technique described above” and “processor 1205 may load a target mask data 1290. The model application module 1280 may generate an optimized target mask data 1295 by performing the mask optimization on the target mask data 1290 using the mask optimization estimation model 1275 and the mask threshold value.”]) Xu et al. and Jeong are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Jeong. This modification would have been prompted in order to enhance the base device of Xu et al. with the well-known and applicable technique Jeong applied to a comparable device. Outputting, by the machine learning model, an image of the assist feature, as taught by Jeong, would enhance the base device of Xu et al. by enabling it to generate and output optimized integrated circuit (IC) mask layouts that further include assist features for input IC mask layouts automatically thereby streamlining and expediting the process of fabricating IC mask layouts on semiconductor wafers. Furthermore, this modification would enhance the base device of Xu et al. by allowing for it to learn to optimize assist feature shapes in combination with assist feature insertion positions for input IC mask layouts so that the optimized input IC mask layouts may achieve the best lithographic performance possible. Moreover, this modification would have been prompted by the teachings and suggestions of Xu et al. to use the output(s) of their machine learning model to generate assist features on a layout clips that include target patterns, see at least page 163 section 3 - section 4.1.1, page 165 section 5.1 - 5.2, pages 166 - 167 section 6.2, page 166 figure 7 and page 167 figures 8 and 9 of Xu et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the machine learning model would be trained to output an image of the assist feature detailing the shape and position of the assist feature for the portion of the design layout input so that the optimized design layout may achieve the best performance possible during manufacturing and so that the machine learning model may be utilized to completely automate the process of generating optimized design layouts thereby streamlining the process of fabricating the design layouts on semiconductor wafers. Therefore, it would have been obvious to combine Xu et al. with Jeong to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Xu et al. in view of Jeong disclose the method of claim 1, comprising obtaining the characteristic of the portion (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph) and obtaining the characteristic of the assist feature based on the characteristic of the portion, (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) wherein the characteristic of the portion comprises a geometrical characteristic of a pattern in the portion, a statistical characteristic of a pattern in the portion, a parameterization of a pattern in the portion, or an image derived from the portion. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph) 

-	With regards to claim 4, Xu et al. in view of Jeong disclose the method of claim 2, wherein the characteristic of the portion comprises the image derived from the portion and wherein the image is a pixelated image, a binary image or a continuous tone image. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph, Pg. 165 Fig. 5) 

-	With regards to claim 5, Xu et al. in view of Jeong disclose the method of claim 2, wherein the characteristic of the portion comprises the image derived from the portion (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph, Pg. 165 Fig. 5) and the image is an image pixelated using an edge of a pattern in the portion as a reference. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph, Pg. 165 Fig. 5 [“Both OPC region and SRAF region are created by expanding the edges of the target patterns by some specific distance.”]) 

-	With regards to claim 6, Xu et al. in view of Jeong disclose the method of claim 1, wherein the characteristic of the assist feature comprises a geometrical characteristic of the assist feature, a statistical characteristic of the assist feature, or a parameterization of the assist feature. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) 

-	With regards to claim 8, Xu et al. in view of Jeong disclose the method of claim 1, further comprising using the characteristic of the assist feature as an initial condition for an optimizer or a resolution enhancement technique. (Xu et al., Pg. 162 § 2.1, Pg. 162 Fig. 2, Pg. 165 § 5.1 - 5.2, Pg. 167 § 6.3 First Paragraph) 

-	With regards to claim 9, Xu et al. in view of Jeong disclose the method of claim 1, further comprising computing a confidence metric that indicates trustworthiness of the characteristic of the assist feature. (Xu et al., Pg. 162 Left-Hand Column Fourth-Full Paragraph, Pg. 164 § 4.2 - Pg. 165 § 5.1, Pg. 165 Fig. 5) 

-	With regards to claim 10, Xu et al. in view of Jeong disclose the method of claim 9, wherein the characteristic of the assist feature comprises a binary image of the assist feature (Xu et al., Pg. 163 § 3, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5, Pg. 166 § 6.2.1, Pg. 166 Fig. 7 [“The typical prediction with a binary classification model will be a label, i.e. 0 or 1, for each testing data”]) and wherein the confidence metric indicates a probability for either tones of the binary image. (Xu et al., Pg. 164 § 4.2 - Pg. 165 § 5.2, Pg. 165 Fig. 5, Pg. 166 § 6.2.1 Pg. 166 Fig. 5) 

-	With regards to claim 11, Xu et al. in view of Jeong disclose the method of claim 9, wherein the machine learning model is probabilistic and wherein the confidence metric comprises a probability distribution over a set of classes. (Xu et al., Pg. 162 Left-Hand Column Fourth-Full Paragraph, Pg. 164 § 4.2 - Pg. 165 § 5.1, Pg. 165 Fig. 5, Pg. 166 § 6.2.1 [The Examiner assets that, at least, the use of Logistic Regression by Xu et al. discloses the limitation of claim 11 at least because the instant specification discloses that “Some machine learning models, such as naïve Bayes, logistic regression and multilayer perceptron (when trained under an appropriate loss function) are naturally probabilistic. A probabilistic model outputs a probability distribution over a set of classes, rather than only outputting the most likely class that the input should be long to”, see at least page 6 paragraph 0076 of the instant application’s corresponding patent application publication.])

-	With regards to claim 12, Xu et al. in view of Jeong disclose the method of claim 9, wherein the confidence metric represents a similarity between the portion of the design layout and training data used to train the machine learning model. (Xu et al., Pg. 163 “Definition 3” - § 3, Pg. 164 § 4.2 - Pg. 165 § 5.1, Pgs. 166 - 167 § 6.2.1 - § 6.2.2) 

-	With regards to claim 15, Xu et al. in view of Jeong disclose the method of claim 9, wherein the confidence metric is computed based on an output of the machine learning model. (Xu et al., Pg. 164 § 4.2 - Pg. 165 § 5.1) 

-	With regards to claim 17, Xu et al. disclose a method (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 165 § 6 Paragraph 1, Pg. 168 § 7 Paragraph 1) comprising: obtaining a portion of a design layout; (Xu et al., Pg. 161 Fig. 1, Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3) determining a characteristic of assist features based on the portion or a characteristic of the portion; (Xu et al., Pg. 163 § 3 - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) and training, by a hardware computer system, (Xu et al., Pg. 165 § 6) a machine learning model using training data comprising a sample whose feature vector comprises the characteristic of the portion and whose label comprises the characteristic of the assist features, (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 164 Left-Hand Column Last Paragraph - § 4.2, Pgs. 165 - 166 § 6.1) wherein the trained machine learning model is configured to output a geometrical attribute of an assist feature to be determined by the trained machine learning model or an image to be determined by the trained machine learning model. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) Xu et al. fail to disclose expressly wherein the machine learning model is configured to output a parameterization of a function representing an assist feature to be determined by the trained machine learning model or an image of an assist feature to be determined by the trained machine learning model. Pertaining to analogous art, Jeong discloses a method (Jeong, Abstract, Figs. 4 - 11, Pg. 1 ¶ 0005 - 0008, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - 0051, Pg. 7 ¶ 0075 - 0081) comprising: obtaining a portion of a design layout; (Jeong, Figs. 5 - 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0049 - 0051, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0075) determining a characteristic of assist features based on the portion or a characteristic of the portion; (Jeong, Figs. 4 - 9, 11 & 13, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0068 - Pg. 7 ¶ 0075, Pg. 7 ¶ 0078) and training, by a hardware computer system, (Jeong, Fig. 13, Pg. 7 ¶ 0076 - 0079, Pg. 8 ¶ 0082 - 0083) a machine learning model using training data comprising a sample whose feature vector comprises the characteristic of the portion and whose label comprises the characteristic of the assist features, (Jeong, Figs. 4, 7, 9 & 11, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - 0051, Pg. 5 ¶ 0053 - 0060, Pg. 6 ¶ 0064 - 0065 and 0068 - 0069) wherein the trained machine learning model is configured to output a parameterization of a function representing an assist feature to be determined by the trained machine learning model or an image of an assist feature to be determined by the trained machine learning model. (Jeong, Figs. 5 - 8, 11 & 13, Pg. 2 ¶ 0031, Pg. 3 ¶ 0035 - 0039, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 7 ¶ 0073 - 0078 [“a sample mask 500 including a third mask polygon 520 having a shape corresponding to a contact pattern may be optimized into a trainer mask 550 including a fourth mask polygon 570 further including an assist feature or an assist pattern by the assist feature method”, “pixel-based learning using the trainer mask may be performed using an arbitrary machine learning. For example, the pixel-based learning may be performed using a linear learning, a non-linear learning or a neural network learning”, “when the feature vector of each pixel of the target mask 700 is inputted to the mask optimization estimation model 600 of FIG. 7, the mask optimization estimation model 600 may output a degree of overlap of a sixth mask polygon 770 of the optimized target mask 750 with respect to each of the pixels. A presence or absence of the sixth mask polygon 770 at each of the pixels may be determined based on the degree of overlap outputted from the mask optimization estimation model 600. The optimized target mask 750 including the sixth mask polygon 770 may be generated when the pixels at which the presence or absence of the sixth mask polygon 770 is determined are combined. The target mask 700 may not be optimized by the resolution enhancement technique but may be optimized using the mask optimization estimation model 600 generated through the pixel-based learning, and thus the target mask 700 may be quickly and efficiently optimized compared to the resolution enhancement technique described above” and “processor 1205 may load a target mask data 1290. The model application module 1280 may generate an optimized target mask data 1295 by performing the mask optimization on the target mask data 1290 using the mask optimization estimation model 1275 and the mask threshold value.”]) Xu et al. and Jeong are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Jeong. This modification would have been prompted in order to enhance the base device of Xu et al. with the well-known and applicable technique Jeong applied to a comparable device. Outputting, by the machine learning model, an image of the assist feature, as taught by Jeong, would enhance the base device of Xu et al. by enabling it to generate and output optimized integrated circuit (IC) mask layouts that further include assist features for input IC mask layouts automatically thereby streamlining and expediting the process of fabricating IC mask layouts on semiconductor wafers. Furthermore, this modification would enhance the base device of Xu et al. by allowing for it to learn to optimize assist feature shapes in combination with assist feature insertion positions for input IC mask layouts so that the optimized input IC mask layouts may achieve the best lithographic performance possible. Moreover, this modification would have been prompted by the teachings and suggestions of Xu et al. to use the output(s) of their machine learning model to generate assist features on a layout clips that include target patterns, see at least page 163 section 3 - section 4.1.1, page 165 section 5.1 - 5.2, pages 166 - 167 section 6.2, page 166 figure 7 and page 167 figures 8 and 9 of Xu et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the machine learning model would be trained to output an image of the assist feature detailing the shape and position of the assist feature for the portion of the design layout input so that the optimized design layout may achieve the best performance possible during manufacturing and so that the machine learning model may be utilized to completely automate the process of generating optimized design layouts thereby streamlining the process of fabricating the design layouts on semiconductor wafers. Therefore, it would have been obvious to combine Xu et al. with Jeong to obtain the invention as specified in claim 17.

-	With regards to claim 18, Xu et al. in view of Jeong disclose the method of claim 17, wherein the characteristic of the portion comprises a geometrical characteristic of a pattern in the portion, a statistical characteristic of the pattern in the portion, a parameterization of the portion, or an image derived from the portion. (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3, Pg. 164 Left-Hand Column Last-Paragraph) 

-	With regards to claim 19, Xu et al. in view of Jeong disclose the method of claim 17, wherein the characteristic of the assist features comprises a geometrical characteristic of assist features, a statistical characteristic of assist features, or a parameterization of assist features. (Xu et al., Pg. 163 § 3 - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - 5.2, Pg. 165 Fig. 5) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, in view of Jeong U.S. Publication No. 2018/0095359 A1 as applied to claim 2 above, and further in view of Seongbo Shim, Suhyeong Choi, and Youngsoo Shin, “Machine Learning (ML)-Based Lithography Optimizations”, IEEE Asia Pacific Conference on Circuits and Systems, Oct. 2016, pages 530 - 533, herein referred to as “Shim et al.”.

-	With regards to claim 3, Xu et al. in view of Jeong disclose the method of claim 2. Xu et al. fail to disclose explicitly wherein the characteristic of the portion comprises the parameterization of the pattern in the portion and wherein the parameterization of the portion is a projection of the portion on one or more basis functions. Pertaining to analogous art, Shim et al. disclose wherein the characteristic of the portion comprises the parameterization of the pattern in the portion and wherein the parameterization of the portion is a projection of the portion on one or more basis functions. (Shim et al., Pg. 531 Fig. 5, Pg. 532 Subsection “B. SRAF Insertion” - Pg. 533 § IV. Subsection “A. Model Parameters” [“Alternatively, optical kernel signal has been proposed [2], [16] to represent a layout with much smaller parameters. Optical kernels, e.g. basis functions of polar Fourier transform and SOCS kernels, are widely used to model optical diffraction and interference. Since OPC, EPC, and SRAF insertion are all affected by layout’s optical characteristic, it is natural to use the optical kernel signals as parameters for ML-based lithography optimizations.”]) Xu et al. in view of Jeong and Shim et al. are combinable because they are all directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Xu et al. in view of Jeong with the teachings of Shim et al. This modification would have been prompted in order to enhance the combined base device of Xu et al. in view of Jeong with the well-known and applicable technique Shim et al. applied to a comparable device. Utilizing, as the characteristic of the portion, a parameterization of a pattern in the portion wherein the parameterization is a projection of the portion on one or more basis functions, as taught by Shim et al., would enhance the combined base device by reducing the number of parameters required to represent the portion of the layout and helping to model the optical characteristic of the portion of the layout thereby improving the overall speed and accuracy of the machine learning model, as taught and suggested by Shim et al., see at least page 533 section IV subsection A of Shim et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a parameterization of a pattern in the portion, wherein the parameterization is a projection of the portion on one or more basis functions, would be utilized as the characteristic of the portion in order to reduce the number of parameters required to represent the portion and help model the optical characteristic of the portion. Therefore, it would have been obvious to combine Xu et al. in view of Jeong with Shim et al. to obtain the invention as specified in claim 3. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, in view of Jeong U.S. Publication No. 2018/0095359 A1 as applied to claim 9 above, and further in view of Wang et al. U.S. Publication No. 2017/0347061 A1.

-	With regards to claim 14, Xu et al. in view of Jeong disclose the method of claim 9, further comprising, determining an aspect of the assist feature by a method not using the machine learning model. (Xu et al., Pg. 164 § 4.2 - Pg. 165 § 5.1, Pg. 166 § 6.2.1, Pg. 167 § 6.3 - Pg. 168 § 6.4 [“Since the LGR based approach performs better than the DTree based approach, we only show the SRAFs from LGR predictions for clear explanations”, “We compare the model-based, LGR and DTree approaches in terms of PV band and EPE on both dense and sparse testing patterns”, “The LGR based approach is slightly worse than model-based method but performs better than DTree based method” and “We compare our machine learning based SRAF generation with the commercial Calibre tool, i.e. model-based SRAFs. The mask optimization techniques, including SRAF generation and OPC, usually apply to small layout windows due to the high computational cost [2]. Therefore, we choose small layout windows with dense contact patterns for runtime comparisons between different SRAF generation approaches.”]) Xu et al. fail to disclose explicitly responsive to the confidence metric failing to satisfy a condition, determining by a method not using the machine learning model. Pertaining to analogous art, Wang et al. disclose responsive to the confidence metric failing to satisfy a condition, determining an aspect of a feature by a method not using the machine learning model. (Wang et al., Fig. 27, Pg. 19 ¶ 0309 - 0311 and 0315 - 0318, Pg. 29 ¶ 0450 - 0451, Pg. 30 ¶ 0463 and 0470, Pg. 33 ¶ 0502 [Wang et al. disclose comparing results obtained from applying a plurality of models to the input data and using the model that produces the highest quality results for determining the desired output, i.e. responsive to the quality of results, a confidence metric, produced by a first machine learning model, the machine learning model, failing to be the highest quality results the desired output would then be determined by a different model, i.e. a method not using the machine learning model.]) Xu et al. in view of Jeong and Wang et al. are combinable because they are both directed towards generating machine learning predictive models and, similar to Xu et al., Wang et al. is also directed towards generating and comparing the performance of various predictive models, particularly machine learning predictive models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Xu et al. in view of Jeong with the teachings of Wang et al. This modification would have been prompted in order to enhance the combined base device of Xu et al. in view of Jeong with the well-known and applicable technique Wang et al. applied to a similar device. Determining an aspect of a predicted feature by a method not using a first machine learning model in response to a confidence metric computed for an output of the first machine learning model failing to satisfy a condition, as taught by Wang et al., would enhance the combined base device by allowing for it to obtain an aspect of the assist feature from the best performing method and/or model thereby improving its overall accuracy and reliability. Furthermore, this modification would have been prompted by the teachings and suggestions of Xu et al. that they adopt and utilize a decision tree model and a logistic regression model and that they compare the performance and accuracy of different models, see at least page 164 section 4.2, page 166 left-hand column last paragraph and page 168 section 6.4 of Xu et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an aspect of the assist feature would be determined by a method not using the machine learning model in response to a confidence metric computed for an output of the machine learning model failing to satisfy a condition so as to improve the accuracy and reliability of the combined base device by allowing for it to utilize the best performing method and/or model for obtaining an aspect of the assist feature. Therefore, it would have been obvious to combine Xu et al. in view of Jeong with Wang et al. to obtain the invention as specified in claim 14. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xioqing Xu, Tetsuaki Matsunawa, Shigeki Nojima, Chikaaki Kodama, Toshiya Kotani, David Z. Pan, “A Machine Learning Based Framework for Sub-Resolution Assist Feature Generation”, ACM, International Symposium on Physical Design, Apr. 2016, pages 161 - 168, herein referred to as “Xu et al.”, in view of Jeong U.S. Publication No. 2018/0095359 A1 in view of Lutich U.S. Publication No. 2018/0285510 A1.

-	With regards to claim 20, Xu et al. disclose a computer program product comprising instructions, the instructions, upon execution by a computer system, configured to cause the computer system to (Xu et al., Pg. 165 § 6) at least: obtain a portion of a design layout; (Xu et al., Pg. 161 Fig. 1, Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 163 Fig. 3) determine a characteristic of assist features based on the portion or a characteristic of the portion; (Xu et al., Pg. 163 § 3 - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 5.2, Pg. 165 Fig. 5) and train a machine learning model using training data comprising a sample whose feature vector comprises the characteristic of the portion and whose label comprises the characteristic of the assist features, (Xu et al., Pg. 163 § 3 - § 4.1.2 First Paragraph, Pg. 164 Left-Hand Column Last Paragraph - § 4.2, Pgs. 165 - 166 § 6.1) wherein the trained machine learning model is configured to output a geometrical attribute of an assist feature to be determined by the trained machine learning model or an image to be determined by the trained machine learning model. (Xu et al., Pg. 161 Abstract, Pg. 162 Left-Hand Column First-Full Paragraph - Sixth-Full Paragraph, Pg. 163 Left-Hand Column “Definition 3” - § 4.1.1, Pg. 163 Fig. 3, Pg. 165 § 5.1 - § 6 ¶ 1, Pg. 165 Fig. 5, Pgs. 166 - 167 § 6.2, Pg. 166 Fig. 7, Pg. 167 Figs. 8 & 9) Xu et al. fail to disclose explicitly a non-transitory computer readable medium having instructions therein and wherein the machine learning model is configured to output a parameterization of a function representing an assist feature to be determined by the trained machine learning model or an image of an assist feature to be determined by the trained machine learning model. Pertaining to analogous art, Jeong discloses a computer system (Jeong, Fig. 13, Pg. 7 ¶ 0076 - 0079, Pg. 8 ¶ 0082 - 0083) to at least: obtain a portion of a design layout; (Jeong, Figs. 5 - 11, Pg. 1 ¶ 0007 - 0008, Pg. 4 ¶ 0049 - 0051, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0070 - Pg. 7 ¶ 0075) determine a characteristic of assist features based on the portion or a characteristic of the portion; (Jeong, Figs. 4 - 9, 11 & 13, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0068 - Pg. 7 ¶ 0075, Pg. 7 ¶ 0078) and train a machine learning model using training data comprising a sample whose feature vector comprises the characteristic of the portion and whose label comprises the characteristic of the assist features, (Jeong, Figs. 4, 7, 9 & 11, Pg. 3 ¶ 0035 - 0036, Pg. 4 ¶ 0048 - 0051, Pg. 5 ¶ 0053 - 0060, Pg. 6 ¶ 0064 - 0065 and 0068 - 0069) wherein the trained machine learning model is configured to output a parameterization of a function representing an assist feature to be determined by the trained machine learning model or an image of an assist feature to be determined by the trained machine learning model. (Jeong, Figs. 5 - 8, 11 & 13, Pg. 2 ¶ 0031, Pg. 3 ¶ 0035 - 0039, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0053, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0065, Pg. 7 ¶ 0073 - 0078 [“a sample mask 500 including a third mask polygon 520 having a shape corresponding to a contact pattern may be optimized into a trainer mask 550 including a fourth mask polygon 570 further including an assist feature or an assist pattern by the assist feature method”, “pixel-based learning using the trainer mask may be performed using an arbitrary machine learning. For example, the pixel-based learning may be performed using a linear learning, a non-linear learning or a neural network learning”, “when the feature vector of each pixel of the target mask 700 is inputted to the mask optimization estimation model 600 of FIG. 7, the mask optimization estimation model 600 may output a degree of overlap of a sixth mask polygon 770 of the optimized target mask 750 with respect to each of the pixels. A presence or absence of the sixth mask polygon 770 at each of the pixels may be determined based on the degree of overlap outputted from the mask optimization estimation model 600. The optimized target mask 750 including the sixth mask polygon 770 may be generated when the pixels at which the presence or absence of the sixth mask polygon 770 is determined are combined. The target mask 700 may not be optimized by the resolution enhancement technique but may be optimized using the mask optimization estimation model 600 generated through the pixel-based learning, and thus the target mask 700 may be quickly and efficiently optimized compared to the resolution enhancement technique described above” and “processor 1205 may load a target mask data 1290. The model application module 1280 may generate an optimized target mask data 1295 by performing the mask optimization on the target mask data 1290 using the mask optimization estimation model 1275 and the mask threshold value.”]) Jeong fails to disclose explicitly a non-transitory computer readable medium having instructions therein. Pertaining to analogous art, Lutich discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least cause performance of a method. (Lutich, Figs. 1 & 5, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0018, Pg. 5 ¶ 0035 - 0037, Pg. 8 ¶ 0055 - 0056 and 0058 - 0059, Pg. 9 ¶ 0061) Xu et al. and Jeong are combinable because they are both directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Jeong. This modification would have been prompted in order to enhance the base device of Xu et al. with the well-known and applicable technique Jeong applied to a comparable device. Outputting, by the machine learning model, an image of the assist feature, as taught by Jeong, would enhance the base device of Xu et al. by enabling it to generate and output optimized integrated circuit (IC) mask layouts that further include assist features for input IC mask layouts automatically thereby streamlining and expediting the process of fabricating IC mask layouts on semiconductor wafers. Furthermore, this modification would enhance the base device of Xu et al. by allowing for it to learn to optimize assist feature shapes in combination with assist feature insertion positions for input IC mask layouts so that the optimized input IC mask layouts may achieve the best lithographic performance possible. Moreover, this modification would have been prompted by the teachings and suggestions of Xu et al. to use the output(s) of their machine learning model to generate assist features on a layout clips that include target patterns, see at least page 163 section 3 - section 4.1.1, page 165 section 5.1 - 5.2, pages 166 - 167 section 6.2, page 166 figure 7 and page 167 figures 8 and 9 of Xu et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the machine learning model would be trained to output an image of the assist feature detailing the shape and position of the assist feature for the portion of the design layout input so that the optimized design layout may achieve the best performance possible during manufacturing and so that the machine learning model may be utilized to completely automate the process of generating optimized design layouts thereby streamlining the process of fabricating the design layouts on semiconductor wafers. In addition, Xu et al. in view of Jeong and Lutich are combinable because they are all directed towards utilizing machine learning models to determine whether or not a sub-resolution assist feature (SRAF) should be included at various positions of a design layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Xu et al. in view of Jeong with the teachings of Lutich. This modification would have been prompted in order to enhance the combined base device of Xu et al. in view of Jeong with the well-known and applicable technique Lutich applied to a comparable device. Utilizing a non-transitory computer readable medium to store instructions for causing a computer system to perform a method, as taught by Lutich, would enhance the combined base device by facilitating widespread distribution of the base device to the millions of potential end-users with access to a computer system and by simplifying the process of making revisions and updates to the instructions of the base device since they will be able to be stored and retrieved from the non-transitory computer readable medium. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a non-transitory computer readable medium would be utilized to store the instructions for causing a computer system to perform the method of the combined base device so as to facilitate widespread distribution of the method of the combined base device and simplify the process of making revisions and updates to the instructions of the combined base device. Therefore, it would have been obvious to combine Xu et al. with Jeong and Lutich to obtain the invention as specified in claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kulkami U.S. Publication No. 2008/0077907 A1; which is directed towards a system and method for obtaining a corrected mask design, wherein the corrected mask design is obtained by processing a target mask through a feature trained neural network and wherein the corrected mask design includes additionally placed sub-resolution geometric features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667